10

i

12
13
14
15
16
17
18
19
20
21
22

23

Case 2:12-cv-01282-JLR Document 587-2 Filed 10/31/19 Page 1 of3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
} Case No. 2:12-cy-01282-JLR
Plaintiff, )
) PROPOSED] ORDER GRANTING CITY
v. ) OF SEATTLE’S UNOPPOSED MOTION
y FOR COURT APPROVAL OF
CITY OF SHATTLE, ) REVISIONS TO SPD’S POLICIES
. )
Defendant. )
)

 

 

 

This matter came before the Court on the City of Seattle’s Unopposed Motion for Court
Approval of Revisions to Seattle Police Department (“SPD”)’s Voluntary Contacts, Terry Stops, and
Detentions Policy. |

The Court GRANTS the motion and orders as follows:

(1) The Court approves SPD’s proposed revisions to its Voluntary Contacts, Terry Stops,

and Detentions Policy Use of Force Policies attached to the City’s Motion as Exhibit A

and

Peter S. Holm
[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Soatio City Attorney
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED 70! Fitts Aver, sue 205
SPD POLICIES - | | (206) 684.8700

(12-CV-01282-JLR)

 

 
10

11.

12

13

14

15

16

17

18

19 jf

20

21

22 |

23

 

 

Case 2:12-cv-01282-JLR Document 587-2 Filed 10/31/19 Page 2 of 3

(2) SPD may distribute the revised policies to its officers and civilian employees and

incorporate the revisions into the Seattle Police Manual (http://www.seaittle.gov/police-

marual).

DATED this \ yh day of November 2019.

Presented by:

PETER 8. HOLMES
Seattle City Attorney

s/ Kerala T. Cowart

Kerala T, Cowart, WSBA #53649
Assistant City Attorney

Seattle City Attorney’s Office
701 Fifth Avenue, Suite 2050
Phone: (206) 733-9001

Fax: (206) 684-8284

‘Email: kerala.cowart@seattle. gov

Hon. James L. Robart
United States District Court Judge

 

 

Peter 8. Holmes

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S Seattle City Attorney
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED 701 Fifth Avene, Suite 2050

SPD POLICIES - 2
(12-CV-01282-JLR)

Seattle, WA 98104
(205) 684-8200

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:12-cv-01282-JLR Document 587-2 Filed 10/31/19 Page 3 of 3

CERTIFICATE OF SERVICE

[hereby certify that on October 31, 2019, I filed the foregoing with the Clerk of the Court

Brian T, Moran
Christina Fogg

Matt Waldrop
Gregory Colin Narver
Kerry Jane Keefe
Peter Samuel Holmes
Jeff Murray

Ronald R. Ward
Timothy D. Mygatt
Gary T. Smith
Hillary H. McClure
David A. Perez

Anna Thompson
Kristina M. Detwiler
Merrick Bobb

Bruce E£.H. Johnson
Eric M. Stahl

using the CM/ECF system, which will send notification to the following:

bmoran@usdoj.gov

Christina. Foge@usdoj.gov
james. waldrop@usdoj.gov
gregory.narver@seattle gov
kerry. keefe@usdoj.gov
peter. holmes@seattle.gov
jeff.murray@usdoj.gov
Ron@wardsmithlaw.com
timothy. mygatt@usdo].gov

gary. smith@seattle.gov
hill vimlaw.com

dperez(@perkinscoie.com
annathompson@perkinscoie,com

kdetwiler@unionattorneysnw.com

mbobb@pacbell.net
brucejohnson@dwt.com
ericstahl@dwt.com

DATED this 31st day of October, 2019, at Seattle, King County, Washington,

 

 

[PROPOSED] ORDER GRANTING CITY OF SEATTLE’S
UNOPPOSED MOTION FOR COURT APPROVAL OF REVISED

SPD POLICIES - 3
(12-CV-01282-JLR)

s/ Kerala T. Cowart

Kerala T. Cowart, WSBA #53649
Assistant City Attorney

E-mail: kerala.cowart@seattle.gov

Peter S. Holmes

Seattle City Attomey

701 Fifth Avenue, Suite 2050
Seattle, WA 98 lOd

(206) 684-8200

 

 
